                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SILVIA CABRERA,

              Plaintiff,
v.                                                              CV No. 19-720 GJF/CG

CITY OF HOBBS, et al,

              Defendants.


     ORDER GRANTING UNOPPOSED MOTION FOR ENTRY OF STIPULATED
                      CONFIDENTIALITY ORDER

       THIS MATTER is before the Court on Defendant Joshua Gordon’s Unopposed

Motion for Entry of Stipulated Confidentiality Order (the “Motion”), (Doc. 44), filed

February 24, 2020. The Court, having reviewed the Motion and noting it is unopposed,

finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the parties are governed by a Stipulated

Confidentiality Order to protect confidential materials that are subject to discovery and

disclosure in this case. The items the parties identify as confidential shall not be subject

to public disclosure and may be filed under seal if placed on the case docket. When an

item is filed under seal on the case docket, the filing party must attach the provision

which governs confidentiality of the document. This may include attaching the pertinent

portion of the Stipulated Confidentiality Order as an exhibit to the document or indicating

the opposing parties’ consent to file the particular item under seal.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
